Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 1 of 7 Page ID #:1517




                       EXHIBIT 2
                    TO THE DECLARATION OF
                    TATIANA G. AVAKIAN ISO
                         PLAINTIFF’S
                      MOTION TO REMAND
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 2 of 7 Page ID #:1518



    1
         Brandon R. McKelvey (CA Bar No. 217002)
          Email: brandon@medinamckelvey.com
    2    Allison S. Hyatt (CA Bar No. 217567)
          Email: allison@medinamckelvey.com
    3    Timothy B. Nelson (CA Bar No. 235279)
          Email: tim@medinamckelvey.com
    4    MEDINA McKELVEY LLP
    5    925 Highland Pointe Drive, Suite 300
         Roseville, California 95678
    6    Telephone: (916) 960-2211
         Facsimile: (916) 742-5488
    7
         Counsel for Defendant MIDWEST
    8    CONSTRUCTION SERVICES, INC. dba
         TRILLIUM CONSTRUCTION/DRIVERS
    9
   10                          UNITED STATES DISTRICT COURT
   11                        CENTRAL DISTRICT OF CALIFORNIA
   12    BRYANT PATTON, individually and                 Case No.: 2:19-CV-08580-JFW-MAA
   13    on behalf of all others similarly situated,
                                                         DECLARATION OF TIMM
   14                 Plaintiff,                         STURGEON IN SUPPORT OF
         v.                                              MIDWEST CONSTRUCTION
   15
                                                         SERVICES, INC. DBA TRILLIUM
   16    MIDWEST CONSTRUCTION
                                                         CONSTRUCTION/DRIVERS’S
         SERVICES, INC. DBA TRILLIUM
   17                                                    OPPOSITION TO MOTION TO
         CONSTRUCTION/DRIVERS, a
                                                         REMAND
   18    California corporation, and DOES 1
         through 100, inclusive,
   19                                                    Trial Date: Not Yet Assigned
                      Defendant.                         Action Filed: August 14, 2019
   20
   21

   22
   23
   24
   25
   26
   27
   28
                                                       -1-
                                   DECL. OF TIMM STURGEON ISO DEFENDANT’S OPPOSITION TO REMAND
                                                                   CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 3 of 7 Page ID #:1519



    1         I, Timm Sturgeon, hereby declare and state as follows
    2         1.     I have personal knowledge of the facts contained in this declaration
    3   and, if called as a witness, I could and would testify as to their accuracy.
    4         2.     I am currently employed by Midwest Construction Services, Inc.
    5   (“Midwest”) as the President, Secretary and Treasurer. In this capacity, I am
    6   familiar with Midwest’s corporate structure. Midwest is a corporation that was
    7   incorporated in Iowa in 1998. Midwest has its principal place of business in
    8   Kalamazoo, Michigan. This is where Midwest has its corporate offices and where
    9   its officers direct, control, and coordinate Midwest’s activities.
   10         3.     When Midwest incorporated in Iowa in 1998, it was assigned a federal
   11   employer identification number (“FEIN”). Midwest has operated under that FEIN
   12   since 1998 and has never obtained a different FEIN for any other entities. Plaintiff
   13   Bryant Patton (“Plaintiff”) was employed by the Midwest corporation that is
   14   incorporated in Iowa with the corresponding FEIN.
   15         4.     As the President, Secretary and Treasurer for Midwest, I also have
   16   access to work files and pay data regarding workers placed by Midwest in
   17   California on temporary assignments as truck drivers, including the number of
   18   workers placed, the pay rates for these workers, and the number of pay periods
   19   worked by these workers.
   20         5.     I have personally reviewed Plaintiff’s file, which includes information
   21   that he submitted to Midwest prior to and during his temporary assignments. His
   22   file shows that he has, without exception, listed a California address as his current
   23   address.
   24         6.     I understand that the Complaint in this lawsuit alleges certain wage
   25   and hour violations occurred in California during the period from August 14, 2015
   26   to the present (“the relevant period”). I also understand that Plaintiff seeks to
   27   represent a class of workers defined in the Complaint as “[a]ll persons who at any
   28   ///
                                                   -2-
                                DECL. OF TIMM STURGEON ISO DEFENDANT’S OPPOSITION TO REMAND
                                                                CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 4 of 7 Page ID #:1520



    1   time during the Class Period performed work for Defendant as truck drivers in the
    2   State of California” (“putative class members”).
    3         7.     In order to prepare this declaration, I reviewed data on Midwest’s
    4   computer system called Crystal Report Writer. Crystal Report Writer contains data
    5   identifying when temporary workers were placed for temporary assignments in
    6   California, what they were paid, and the number of hours that the temporary
    7   workers recorded as work time, meaning the time that they recorded that they were
    8   actually working. At the direction of our legal counsel and with my permission,
    9   various reports were run through the Crystal Report Writer system to determine (1)
   10   the number of potential class members (as defined in Plaintiff’s complaint) from
   11   August 14, 2015 to September 6, 2019 (the date of the last pay period when the data
   12   was pulled), and (2) the number of hours that these workers recorded as work time
   13   during this period (which excluded time for vacation, paid time off, sick time, etc.).
   14   These reports only included non-exempt, hourly workers who worked as truck
   15   drivers. I reviewed the reports and the results of the reports to make sure they were
   16   properly run and contained true and accurate information. Based on my review of
   17   the Crystal Report Writer reports, I was able to determine that there were at least
   18   1,061 non-exempt, hourly workers who worked as truck drivers in California that
   19   fit Plaintiff’s alleged class definition from August 14, 2015 to September 6, 2019.
   20         8.     At the direction of our legal counsel and with my permission, reports
   21   were also run from Midwest’s Crystal Report Writer system to determine the
   22   number of hours that the potential class members worked from August 14, 2015 to
   23   September 6, 2019. These reports revealed a total of 865,286.40 hours worked by
   24   the potential class members from August 14, 2015 to September 6, 2019. The
   25   amount of hours worked only included hours that the potential class members
   26   actually worked and did not include hours for vacation, paid time off, sick time, etc.
   27         9.     The Crystal Report Writer System does not contain information

   28   regarding the number of hours that the potential class members worked on a daily
                                                  -3-
                               DECL. OF TIMM STURGEON ISO DEFENDANT’S OPPOSITION TO REMAND
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 5 of 7 Page ID #:1521



    1   basis. Instead, the payroll department manually inputs the weekly hours a potential
    2   class member worked from the potential class member’s time sheets. Therefore,
    3   the only way to determine the number of hours that a potential class member
    4   worked on a particular day is to manually review that potential class member’s time
    5   sheet. There are tens of thousands of time sheets during the potential class period.
    6   To arrive at the number of workdays, I had staff gather and review a random
    7   sample of 100 time sheets from potential class members during the potential class
    8   period. From these 100 time sheets, we determined that the average number of
    9   hours worked per day was 9.14 hours. Therefore, to calculate the number of
   10   workdays, we took the total number of hours worked (865,286.40 hours) and
   11   divided this by the average number of hours worked per day from our review of the
   12   random sample of time sheets (9.14 hours). This amounted to 94,670.3 workdays.
   13   I reviewed these reports and the queries and analysis run on these reports and I
   14   believe these numbers are a true and accurate reflection of the data in Crystal
   15   Report Writer.
   16         10.    At the direction of our legal counsel and with my permission, Crystal
   17   Report Writer data was also analyzed to determine a weighted average hourly rate
   18   for all potential class members during the relevant time period. This analysis was
   19   performed by calculating the total number of recorded work hours for each
   20   potential class member (meaning the hours that the potential class member actually
   21   worked and excluding time for vacation, paid time off, sick time, etc.) from August
   22   14, 2015 to September 6, 2019, multiplied by each potential class member’s hourly
   23   rate, and then divided by the total number or recorded work hours, which allowed
   24   us to calculate the weighted average. The weighted average hourly rate based on
   25   the analysis of Crystal Report Writer data was $22.16 per hour. The analysis did
   26   not include any additional payments in the calculations, other than the base hourly
   27   rate. I reviewed these reports and the queries and analysis run on these reports and

   28   I believe these numbers are a true and accurate reflection of the data in Crystal
                                                  -4-
                               DECL. OF TIMM STURGEON ISO DEFENDANT’S OPPOSITION TO REMAND
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 6 of 7 Page ID #:1522



    1   Report Writer.
    2         11.    In addition, my staff analyzed the random sample of 100 time sheets
    3   from the potential class period to determine the number of days where the hours
    4   worked exceeded 3.5 hours, 5 hours, and 8 hours. These 100 time sheets contained
    5   a total of 418 workdays. Of these 418 workdays, 415 workdays had more than 3.5
    6   hours of worktime recorded (99.3%), 413 workdays had more than 5 hours of
    7   worktime recorded (98.8%), and 253 of these workdays had more than 8 hours of
    8   worktime recorded (60.5%).
    9         12.    My understanding is that Plaintiff’s Complaint alleges he is “separated
   10   from” Midwest as a Midwest worker. Plaintiff’s temporary assignment ended on or
   11   about February 2019 and he has not been placed in a temporary assignment since
   12   then. To determine the number of potential class members who Plaintiff alleges are
   13   like him and are “separated from” Midwest, Crystal Report Writer data was
   14   analyzed at the direction of our legal counsel and with my permission to identify
   15   the number of potential class members whose temporary assignments ended
   16   between August 14, 2016 and August 14, 2019, meaning they worked for Midwest
   17   at some point after August 14, 2016, but did not have any assignments with
   18   Midwest after July 14, 2019 (more than 30 days before the Complaint was filed).
   19   The analysis revealed that there were at least 720 potential class members whose
   20   temporary assignments ended from August 14, 2016 to August 14, 2019. These
   21   720 potential class members were typically scheduled for shifts of at least 8 hours
   22   during the relevant time period. I reviewed these reports and the queries and
   23   analysis run on these reports and I believe these numbers are a true and accurate
   24   reflection of the data in Crystal Report Writer.
   25         13.    As part of preparing this declaration, my staff reviewed the prior
   26   reports that were run from Crystal Report Writer to verify the number of wage
   27   statements that Midwest provided to truck drivers in California from August 14,

   28   2018 to September 6, 2019. This was done to verify the numbers that were
                                                  -5-
                               DECL. OF TIMM STURGEON ISO DEFENDANT’S OPPOSITION TO REMAND
                                                               CASE NO.: 2:19-CV-08580-JFW-MAA
Case 2:19-cv-08580-JFW-MAA Document 41-2 Filed 03/26/21 Page 7 of 7 Page ID #:1523
